In an action for a judgment declaring that plaintiffs are entitled to unobstructed access to a public parking field, to enjoin defendants from interfering with that right, and to direct defendants to remove fences and shrubbery, plaintiffs appeal from so much of a resettled order as denied their motion for an order directing, pending trial, the removal of all fences and shrubbery on the westerly boundary of the parking field. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Murphy, Hallinan and Kleinfeld, JJ., concur.